El Juez Asociado Sk. Audrey
emitió la opinión del tribunal.
En la escritura de partición de los bienes relictos por Doña Josefa Polo Jiménez le fué adjudicada a su viudo Don Ignacio Berrios Carrasquillo, en pago parcial de su haber here-ditario, la tercera parte indivisa de cierta finca que se ins-cribió a su nombre en el registro de la propiedad. Posterior-mente, por la escritura pública de 17 de abril de 1911, siendo aún viudo, la vendió a Don Antonio E. Grillo y Santiago por precio que confesó recibido, documento que también fué ins-crito en el registro. Por otra escritura de 19 de diciembre de 1912 dicho Señor Grillo y su esposa y Don Ignacio Berrios Carrasquillo, de estado casado, rescindieron la venta antes referida, mediante devolución del importe de la misma, el que confesaron recibido los consortes Grillo-Alvarez, sin que conste de la inscripción la fecha de la devolución del dinero.
Después de esos actos, Don Ignacio Berríps Carrasquillo vendió a “La Plata Tobacco Company” dicho condominio por escritura de 13 de noviembre de 1913, cuya inscripción negó el registrador por medio de la siguiente nota que motiva el presente recurso:
“Denegada la inscripción del precedente documento, porque resul-tando del registro que el vendedor Don Ignacio Berrios Carrasquillo ad-quirió la participación de la finca que enajena siendo casado con Doña Manuela Carambot y Torrens, tal condominio debe reputarse como per-teneciente a la sociedad de gananciales, de acuerdo con el artículo 1322 del Código Civil vigente, y no obstante ello se verifica la venta a que se refiere dicho documento, sin el consentimiento expreso de dicha Sra. Carambot, lo que implica nulidad del contrato, según el artículo 1328 del mismo cuerpo legal; y si bien se acompaña una certificación com-*31prensiva de un affidavit que juró y suscribió Antonio Grillo, con fecha 17 de abril de 1911, dejando sin efecto una venta, este documento es ambiguo e insuficiente para acreditar que la ameritada participación forma parte de los- bienes privativos del vendedor Sr. Berrios Carras-quillo ; extendiéndose en su lugar anotación preventiva por el término legal de 120 días, a favor de la corporación adquirente, al folio 61 vuelto del tomo 36 de esta ciudad, finca número 1161 sextuplicado, anotación letra F. Caguas, P. R., 21 de noviembre de 1913. Rafael Arce, registrador sustituto.”
En unión de esa escritura se presentó al registrador una certificación que dice así:
“Yo, Enrique Hernández, Juez de la Corte de Paz de Caguas. P. R. Certifico: que en el libro 2o. de affidavits a mi cargo, aparece uno que copiado literalmente dice así: ‘No. 633. Jurado y suscrito ante mí por Don Antonio E. Grillo, y su señora esposa Doña Isabel Alvarez Arias, mayores de edad, propietarios y de esta vecindad a quienes conozco personalmente. Se refiere a dejar sin efecto compraventa de terreno situado en el barrio de Bairoa de este término, cuya venta había sido hecha a Don Ignacio Berrios Carrasquillo, consistente en una tercera parte indivisa de dos fincas dé 123 cuerdas una, y la otra de 15 cuer-das; recibiendo el Sr. Grillo la suma de $1,595 por dicha rescisión. Caguas a 17 de abril de 1911. Firmado, José Molina, juez de paz. Hay un sello que dice: Juzgado de Paz de Caguas, P. R.’ Y a soli-citud del Ledo. Sr. Andrés Mena Latorre libro y firmo la presente en Caguas a 19 de noviembre de 1913. Enrique Hernández, Juez de Paz de Cagüas, P. R. Hay tres sellos de rentas internas cancelados. Rela-cionado el precedente documento, en la anotación letra P, de la finca número 1161 sextuplicado, obrante al folio 61 vuelto del tomo 36 de esta ciudad. Caguas, 21 de noviembre de 1913. Rafael Arce, regis-trador sustituto.”
Otorgada la escritura de rescisión en 13 de noviembre de 1912 cuando ya estaba casado otra vez Don Ignacio Berrios Carrasquillo e inscrita sin bacer constar la fecha en que el dinero fue devuelto a los consortes G-rillo-Alvarez, esa adqui-sición tiene la presunción de ser bien ganancial, por lo que la cuestión a resolver es si la declaración jurada antes rela-cionada es suficiente, para que destruida tal presunción pueda *32enajenar la ñnca el Señor Berrios sin necesidad del consen-timiento de su segunda esposa, y también si al calificar el docu-mento cuya inscripción negó el registrador, debió éste consul-tar y tomar en consideración los documentos archivados en su oficina para con ellos poder conocer que el dinero devuelto a los esposos Grillo-Alvarez por la escritura de rescisión les fué entregado por el Señor Berrios en 17 de abril de 1911, cuando todavía se hallaba en estado de viudez.
Respecto al primero de esos particulares, estamos con-formes con el registrador recurrido en que la declaración jurada (affidavit) es ambigua e insuficiente para acreditar que el condominio vendido por el Señor Berrios es un bien privativo suyo, toda vez que si bien el juez de paz certifica que según el registro de affidavits que tiene a su cargo, Don Antonio E. Grillo y su esposa Doña Isabel Alvarez Arias juraron en 17 de abril de 1911 haber recibido 1,595 dólares por dejar sin efecto la venta que les había hecho Don Ignacio Berrios Carrasquillo de una tercera parte indivisa de dos fincas de 123 y de 15 cuerdas en el barrio de Bairoa de Caguas, tales constancias no son por sí solas bastantes para poder afirmar que se refieren a la finca de 123 cuerdas cuya inscrip-ción ha denegado el registrador y no a cualquiera otra de’ esa cabida que radique en ese barrio, ya que no contiene la descripción de la finca ni dato alguno por donde pueda sei' identificada.
El otro extremo de que el registrador debió consultar ciertos documentos archivados en su oficina tales como la demanda que originó una anotación preventiva, pues por aquélla hubiera conocido el affidavit en ella transcrito y la escritura de rescisión, porque en ésta se consigna que el dinero fué entregado en 17 de abril de 1911 cuando era viudo Don Ignacio Berrios Carrasquillo, no tiene fundamento, pues el registrador no está obligado a consultar tales documentos sino la escritura presentada, los documentos a ella, acompa-ñados y lo que resulte de sus libros en relación con la finca a que se refiera la inscripción que se solicita, según resolvió *33esta Corte Suprema en el caso de Sucesión Ramírez v. El Registrador, 16 D. P. R., 318.
En atención a lo expuesto y toda vez qne según el registro Don Ignacio- Berííos Carrasquillo adquirió de los esposos G-rillo-Alvarez esa finca por escritura, de la que aparecía estar casado sin qne en la inscripción se haya hecho constar qne el precio de la rescisión fue por él entregado cuando aún estaba viudo, procedió correctamente el registrador, recurrido al negar la inscripción de la venta hecha por dicho señor de tal participación estando casado, sin mediar el consentimiento de su consorte, toda vez qne el documento acompañado a la escritura de venta no era bastante por su ambigüedad a des-, truir la presunción de bien ganancial qne en el registro tiene el condominio vendido.
La calificación del registrador debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.